Name: 79/1041/EEC: Commission Decision of 23 November 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Packard Prias, Sample Preparation Unit, model PS 105, with Prias, Automatic Gamma Counter, model PGD 105'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-12-13

 Avis juridique important|31979D104179/1041/EEC: Commission Decision of 23 November 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Packard Prias, Sample Preparation Unit, model PS 105, with Prias, Automatic Gamma Counter, model PGD 105' Official Journal L 318 , 13/12/1979 P. 0051 - 0051 Greek special edition: Chapter 02 Volume 8 P. 0017 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 23 NOVEMBER 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' PACKARD PRIAS , SAMPLE PREPARATION UNIT , MODEL PS 105 , WITH PRIAS , AUTOMATIC GAMMA COUNTER , MODEL PGD 105 ' ( 79/1041/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 14 MAY 1979 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' PACKARD PRIAS , SAMPLE PREPARATION UNIT , MODEL PS 105 , WITH PRIAS AUTOMATIC GAMMA COUNTER , MODEL PGD 105 ' , USED FOR SAMPLE PREPARATION AND IMMUNORADIOMETRIC DETERMINATION OF SERUM FERRITIN , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 15 NOVEMBER 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A SYSTEM COMBINING A SAMPLE PREPARATION UNIT WITH AN AUTOMATIC GAMMA COUNTER ; WHEREAS IN VIEW OF ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE PRECISION WITH WHICH THE ACTIVITY OF THE SAMPLES CAN BE MEASURED AND THE USE TO WHICH IT IS PUT , THIS APPARATUS IS SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE SYSTEM COMPOSED OF THE APPARATUS ' ANALYMAT ' MANUFACTURED BY GILSON FRANCE , 72 , RUE GAMBETTA , 95400 VILLIERS-LE-BEL/FRANCE AND THE APPARATUS ' CG 4000 ' MANUFACTURED BY INTERTECHNIQUE , 78370 PLAISIR/FRANCE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' PACKARD PRIAS , SAMPLE PREPARATION UNIT , MODEL PS 105 , WITH PRIAS , AUTOMATIC GAMMA COUNTER , MODEL PGD 105 ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 NOVEMBER 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION